Israel Goldberg
Steven A. Weg
GOLDBERG WEG & MARKUS PLLC
122 West 27th Street, 11th Floor
New York, New York 10001
(212) 697-3250

Domenic M. Recchia, Jr.
LAW OFFICE OF DOMENIC M. RECCHIA, JR.
172 Gravesend Neck Road
Brooklyn, New York 11223
(718) 336-5550
Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
 RAMOOE, INC.,

                                      Plaintiff,
                                                       Docket No.: 13-cv-01045 NGG-VMS
        -against-

 THE CITY OF NEW YORK, a Municipal
 Corporation of the State of New York, and the
 NEW YORK CITY DEPARTMENT OF
 HOUSING PRESERVATION AND
 DEVELOPMENT, an agency and governmental
 subdivision of the City of New York,

                                      Defendant.

                                    NOTICE OF MOTION

PLEASE TAKE NOTICE, that upon the accompanying Memorandum of Law, dated February

21, 2019, the Declaration of Israel Goldberg, dated February 21, 2019, the Declaration of Chaim

Ostreicher dated February 20, 2019 and the exhibits thereto, plaintiff Ramooe, Inc. will move

this Court before the Honorable Nicholas G. Garaufis, United States District Judge for the

Eastern District of New York, at the Courthouse thereof, 225 Cadman Plaza East, Brooklyn,

New York 11201, on a date and time to be determined by the Court, for an order pursuant to Fed.
R. Civ. P. 60(b)(3) and (6) setting aside the settlement agreement found at Doc. 18, and for such

other and further relief as to the Court seems just and proper.

Dated: New York, New York
       February 21, 2019


                                                      /s/ Steven A. Weg
                                                      GOLDBERG WEG & MARKUS PLLC
                                                      By:     Israel Goldberg
                                                              Steven A. Weg
                                                      122 West 27th Street, 11th Floor
                                                      New York, New York 10001
                                                      (212) 697-3250

                                                      LAW OFFICE OF DOMENIC M.
                                                      RECCHIA, JR.
                                                      By:    Domenic M. Recchia, Jr.
                                                      172 Gravesend Neck Road
                                                      Brooklyn, New York 11223
                                                      (718) 336-5550

                                                      Attorneys for Plaintiff
